DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 26-59 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques [Enter what the Invention Relates to in this Box]. Each of the Independent claims [Enter the Number for the Independent Claims] contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
A prior art reference, Rinne et al. (US 2008/0159323 A1) discloses a shared control channel structure includes at least one control channel to be allocated at least to a user for at least one of uplink and downlink directions in a network, which the at least one control channel is arranged as at least a part of a modular structure comprising of modular code blocks on at least two different sizes. One of such modular structures may be represented as a tree structure in particular, where each of the modular code blocks define one node of the tree, respectively. Rinne further discloses a plurality of PDCCH and further teaches in par.[0047] that the control channels can be used to convey control information such as HARQ ACK/NACK. 

An additional prior art reference, Muharemovic et al. (US 2008/0075184 A1) teaches Transmitting a ACK/NACK response in a wireless cellular network by mapping the data value into a cyclic shifted version of a reference signal. A subframe is formed with a plurality of symbols with certain symbols designated as reference signal (RS) symbols. The receiver and transmitter both know when an ACK/NACK response is expected. If an ACK/NACK response is not expected, then an RS is inserted in the duration of symbols designated as RS symbols. If an ACK/NACK response is expected, then the ACK/NACK response is embedded in one or more of the symbols designated as RS symbols. The subframe is transmitted to a receiver, and the receiver can determine the ACK/NACK value in the RS symbol, if present, and also use the RS symbol for coherent demodulation of a CQI (channel quality indicator) or data. 
While disclosure of Muharemovic teaches transmitting an ACK/NACK using a cyclic shift, it does not disclose and/or render obvious each and every limitation of the above claims. 
A final prior art reference, Tiirola et al. (US 2008/0232321 A1) “Techniques for Improved Error Detection in a Wireless Communication System” discloses a method for UL/DL control signal multiplexing including ACK/NACK par.[0034 – 0036]. Tirrola further discloses transmitting ACK/NACK multiplexed with a reference signal that has been cyclically shifted (par.[0088]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411